Citation Nr: 0938715	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  04-09 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to 
September 1966.

The Veteran's claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a July 2003 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Seattle, Washington.  The Board Remanded the 
claim in August 2007.  The appeal is currently within the 
jurisdiction of the RO in Reno, Nevada.

The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in May 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In its May 2007 Remand, the Board directed the RO to contact 
the U. S. Army and Joint Services Records Research Center 
(JSRRC) and attempt to verify the Veteran's claimed 
stressors.  The Board noted the Veteran's testimony that, in 
about August 1965, while assigned to the USS PIVOT, the 
Veteran went ashore from the PIVOT in a river boat which was 
carrying Navy Seals.  The Veteran testified that the group, 
which was encamped, was overrun by the enemy.  A friend, 
identified as JC, was killed in action.  Unfortunately, the 
RO identified the date of this incident as April 1, 1968, 
some two years after the Veteran's 1966 service discharge.  

JSRRC accurately responded that the 1968 crew roster for the 
USS PIVOT did not include the Veteran.  The examiner who 
conducted VA examination in July 2009 accurately noted that 
the Veteran was not aboard the USS PIVOT in April 1968, the 
date which the examiner understood that the Veteran had 
identified as the date of the death in action of the 
Veteran's friend JC.  

The JSRRC response did indicate that some research regarding 
the USS PIVOT was conducted that was relevant to the time 
period during the Veteran's assignment to that vessel.  
Nevertheless, it is not clear that the date inaccuracy in the 
information supplied to JSCRRC was not prejudicial to the 
Veteran.  The report of the 2009 VA also reflects that the 
date inaccuracy may have affected the examiner's conclusion.  
It is not clear that the typographical date discrepancy was 
not prejudicial to the Veteran.  Further development of 
stressor information must be conducted.  

The Board also notes that, although the Veteran testified he 
has received VA psychiatric treatment, the VA records 
associated with the claims file appear only to include 
treatment of medical disorders, primarily renal failure.  VA 
psychiatric treatment records should be specifically sought.  

The Board sincerely regrets the additional delay necessitated 
by this Remand.  Unfortunately, further development is 
required to ensure that there is an accurate record upon 
which to decide the claim so that the Veteran is afforded 
every possible consideration.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the 
opportunity to identify VA and non-VA 
treatment he has received for a psychiatric 
disorder since October 2003 (the last date of 
documented psychiatric treatment at the Vet 
Center).  

2.  Any non-VA psychiatric treatment records 
identified should be requested.

3.  The Veteran's current VA psychiatric 
treatment records, from May 2007 to the 
present, should be sought.  Records of the 
Veteran's VA inpatient or outpatient treatment 
solely for renal failure or renal dialysis 
need not be associated with the claims file.  

4.  JSRRC should be asked to provide the 
command history(ies) or other documents for 
the USS PIVTO which would reflect the number 
of causalities and deaths of PIVOT crew 
members during the period from February 1965 
through June 1966, the period when the Veteran 
was apparently stationed on that vessel.  
JSRRC should also be asked to identify reports 
reviewed or provide copies of reports which 
reflect summary statistics about military 
actions or observations, such as observing 
enemy operations, taking action against the 
enemy, transport activities, or the like.  The 
deck log, which would disclose the USS PIVOT's 
activities more specifically, should be 
obtained for August 1965, or other date 
identified by the Veteran as the approximate 
time frame during which he experienced combat 
and the death of a fellow crew member.  

The command history of the USS PLUCK, to which 
the Veteran was assigned from August 1964 
through February 1965, and the command history 
of USS PIVOT should be reviewed to determine 
if either vessel conducted minesweeping 
operations in the Gulf of Tonkin.  If so, the 
dates the vessel was in the Gulf of Tonkin 
should be identified.  

If the records of the USS PIVOT confirm that 
any crew member or individual being 
transported was killed in action during the 
period the Veteran was assigned to the vessel, 
then another attempt should be made to verify 
the name of the individual identified by the 
Veteran as killed in action.

5.  Then, if any stressor identified by the 
Veteran, including participation in 
minesweeping in the Gulf of Tonkin, 
participation in onshore combat, incidents of 
enemy fire directed toward the PIVOT, the 
death in action of a fellow crewmember, or 
other incident identified by the Veteran, is 
confirmed, a summary should be prepared.  

6.  Then, the Veteran should be afforded 
further VA psychiatric examination.  The 
summary of confirmed stressors should be 
provided to the examiner.  The examiner should 
express an opinion as to whether it is "more 
likely than not" (likelihood greater than 50 
percent), "at least as likely as not" (50 
percent likelihood), or "less likely than not" 
(less than 50 percent likelihood) that the 
Veteran has PTSD that is based upon specified 
in-service stressors or any other psychiatric 
disorder that is related to the Veteran's 
military service.  

A complete rationale should be provided for 
any opinion or conclusion.  The term "at least 
as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to find 
in favor of the conclusion (e.g., diagnosis, 
etiology) as it is to find against the 
conclusion.

7.  After all of the above actions have been 
completed, readjudicate the claim.  If the 
claim remains denied, issue a supplemental 
statement of the case, and afford the Veteran 
an appropriate period of time within which to 
respond thereto. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


